Citation Nr: 0029722	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  In October 1985, the Board denied the veteran's claim for 
service connection for a heart disorder. 

2.  The evidence submitted since the October 1985 BVA 
decision may be new (in that it was not previously of 
record), but by itself or with other evidence previously 
assembled, it is not so significant that it must be 
considered in order to decide fairly the merits of the claim.

3.  In December 1986, the Board denied the veteran's claim 
for service connection for defective vision. 

4.  The evidence submitted since the December 1986 BVA 
decision may be new (in that it was not previously of 
record), but by itself or with other evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The October 1985 Board decision that denied the veteran's 
claim of entitlement to service connection for a heart 
disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 
1991).

2.  Evidence submitted subsequently to the October 1985 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
heart disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The December 1986 Board decision that denied the 
veteran's claim of entitlement to service connection for 
defective vision is final.  38 U.S.C.A. §§ 7103(a), 7104(a) 
(West 1991).

4.  Evidence submitted subsequently to the December 1986 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
visual impairment have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve whether the veteran has 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for a heart disorder and 
visual impairment.  The RO initially denied the veteran's 
heart disorder claim in April 1984 on the basis that there 
was no evidence of record showing any treatment for a heart 
disorder until many years after the veteran's separation from 
active duty.  The RO appealed that denial to the Board, which 
affirmed the RO's denial in an October 1985 BVA decision.  
The veteran submitted a claim for defective vision in March 
1986.  The RO denied that claim in December 1986 on the basis 
that the myopic astigmatism affecting the veteran's vision 
was congenital or developmental in nature and not ratable.  
The Board affirmed the RO's decision in a December 1986 BVA 
decision, on the same basis.  Currently, that issue is 
characterized as entitlement to service connection for visual 
impairment.  The veteran was notified of both of the Board's 
decisions by letters of October 1985 and December 1986, 
respectively.  When the Board denies a claim, the denial 
becomes final unless the Chairman determines that 
reconsideration is warranted, or if another exception to 
finality is applicable.  38 U.S.C.A. §§ 7103(a), 7104(a); 
38 C.F.R. § 20.1100.  In the present case, the veteran did 
not file a motion for reconsideration of the Board's 
decisions, and those decisions are final.  Id.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see H.R. 4205, "The Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001," 
Pub. L. No. 106-398, § 611 (2000) (effective October 30, 
2000) (to be codified at 38 U.S.C.A. § 5107) (eliminates the 
concept of a well-grounded claim).

As noted earlier, at the time of the October 1985 BVA 
decision which denied service connection for a heart 
disorder, there was post-service evidence of record of a 
heart disorder, but there was no medical opinion relating a 
heart disorder to an incident of the veteran's military 
service.  Nor was there any medical evidence indicating that 
the veteran developed a heart disorder during his first post-
service year.  At the time of the December 1986 BVA decision 
that denied service connection for visual impairment, there 
was no evidence that the veteran had a disability, other than 
refractive error, which is a congenital condition not subject 
to service connection.  See 38 C.F.R. § 3.303(c).  

Following the Board's decisions in October 1985 and December 
1986, additional private and VA medical evidence has been 
associated with the veteran's claims file.  In summary, such 
evidence includes the following.  VA medical records reveal 
that the veteran underwent mitral valve surgery in September 
1985, for which he was hospitalized for more than 10 days.  
Subsequent VA outpatient treatment records reflect that the 
veteran had difficulty breathing on exertion.  An 
electrocardiogram (EKG) report from Hamilton Heart, Inc., 
dated October 1996 showed that the veteran had a negative 
study for ischemia by EKG criteria.  Treatment records dated 
November 1995 and December 1995 from Neurology Associates, 
Inc., reflect that the veteran was to stay on light duty 
because of chest and arm pain.  Additional medical evidence 
was associated with the veteran's claims file that relates to 
other disabilities not currently on appeal.  

In August 1999, the veteran testified at a hearing at the RO.  
The veteran stated that he did not know whether he had visual 
problems prior to service, and he was not treated for any 
such problems during service.  He said that he waited for so 
long after service to submit a claim because he did not know 
he had glaucoma.  He also said he was not treated for heart 
problems during service or within one year of separation from 
active duty.  However, he believed that strenuous duty during 
service had aggravated a heart condition.  

The Board notes that at the August 1999 hearing, the 
veteran's representative indicated that treatment records 
from the Indianapolis VAMC dated in the 1980's would be 
helpful to the veteran's claim.  The representative repeated 
this contention in a January 2000 statement.  However, the 
Board has carefully reviewed the record and notes that the 
record actually contains VA medical records dated in the 
1980's from the VAMC in Indianapolis.  The veteran has not 
provided any specific dates for additional records, and does 
not indicate that such records would provide the evidence 
necessary to establish his claim, i.e., evidence that relates 
a current disability to an incident in service.  As it 
appears to the Board that the "missing" records are in the 
file, there is no reason to search for these records.  

Much of the evidence associated with the veteran's claims 
file since the Board rendered its October 1985 and December 
1986 decisions is new, in the sense that it was not 
previously of record.  The evidence is also neither 
cumulative nor redundant of evidence previously of record, in 
that it is not specifically duplicative of evidence 
previously of record.  Furthermore, some of the evidence 
bears directly and substantially upon the specific matter 
under consideration, in that it relates to the veteran's 
claimed heart disorder and visual impairment.  However, the 
Board concludes that the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  

In that regard, the evidence missing at the time of the 
October 1985 BVA decision included evidence that a heart 
disorder was incurred during active duty or within one year 
of service separation.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998)("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
'relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).
Such evidence is still not present in the record.  The 
evidence clearly demonstrates that the veteran has a heart 
disorder, but there is no medical opinion that relates any 
current heart disorder to the veteran's military service.  
Thus, the new evidence is not so significant that it must be 
considered to fairly decide the claim for service connection 
for a heart disorder.  

In regard to the claim for service connection for visual 
impairment, the Board notes that the December 1986 BVA 
decision denied service connection on the basis that the 
disorder was congenital and therefore, not subject to service 
connection.  See 38 C.F.R. § 3.303(c).  The new evidence does 
nothing to change the rationale behind the Board's earlier 
decision.  The new evidence regarding the claimed vision 
impairment consists essentially of the veteran's hearing 
testimony.  The veteran did not present any other significant 
medical evidence regarding a visual impairment.  As such, 
there is  no new and material evidence with regard to the 
claim for service connection for visual impairment. 

The only evidence the veteran has submitted that supports his 
claims is his own statements and testimony.  However, as the 
veteran is a lay person, with no apparent medical expertise 
or training, he is not competent to comment on the presence 
or etiology of a medical disorder.  Rather, medical evidence 
is need to that effect.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's and his father's lay 
statements do not establish the required evidence needed to 
reopen the veteran's previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence to reopen his claims for entitlement to service 
connection for a heart disorder and for visual impairment, 
his appeal is denied.  As the Board is not reopening the 
veteran's claim, the Board need not further examine the 
merits of this case.  



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a heart 
disorder is not reopened, and the appeal is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for visual 
impairment is not reopened, and the appeal is denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


